DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hinoshita et al. (2012/0298400) in view of Yoshinaga (2013/0092437); Grant et al. (8981216); and Federighi et al. (7507909).
 	Hinoshita et al. discloses a communication cable, comprising a twisted pair of insulated wires (15) twisted with each other, each of the insulated wires comprising a conductor (13); and an insulating coating (14) that covers the 
 	Hinoshita et al. does not disclose the conductor having a tensile strength of 400 MPa or higher; the twisted pair being adhered to the portion of the sheath; and the twisted pair having a twist pitch of 15 times of an outer diameter of each of the insulated wires or larger (re claim 1).
 	Yoshinaga discloses an insulated wire comprising a conductor having a tensile strength of 400 MPa or higher (see abstract).  It would have been obvious to one skilled in the art to use a conductor having a tensile strength of 400 MPa or higher for the conductor of Hinoshita et al. to balance the mechanical and electrical properties of the conductor as taught by Yoshinaga.
 	Grant et al. discloses a communication cable comprising a pair of insulated wires and a sheath (116) covering the pair, wherein the pair is adhered (col. 4, lines 17-21) to a portion smaller than an entire inner surface of the sheath.  It would have been obvious to one skilled in the art to adhere the pair of insulated wires of Hinoshita et al. to the portion of the sheath to assist in securing the sheath onto the insulated wires as taught by Grant et al.
33.6 x 0.801 mm = 26.9 mm).  It would have been obvious to one skilled in the art to provide the twisted pair of Hinoshita et al. with the twist pitch taught by Federighi et al. to meet the specific use of the resulting cable.
 	It is noted that since the modified cable of Hinoshita et al. comprises structure and material as claimed, it will have a characteristic impedance of 100±10 Ω (re claim 1).
 	Re claim 2, Federighi et al. discloses an insulated wire comprising a conductor whose cross-sectional area is smaller than 0.22 mm2 (Table II, outer diameter conductive core = 0.393 mm => cross-sectional area = 0.1213 mm2).  It would have been obvious to one skilled in the art to modify the conductor of Hinoshita et al. to have the cross-sectional area as taught by Federighi et al. to meet the specific use of the resulting cable.
	Re claims 3-4 and 7-8, Hinoshita et al. discloses the insulation coating of each of the insulated wires having a thickness of 0.30 mm or smaller ([0066], .

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: claim 11 could have been rejected as being unpatentable over  10553329 or 10818412 in view of 2005/0029006 (abstract) or 2014/0241679 ([0056], teaching cable diameter as claimed).  However, the filing of Terminal Disclaimer on 08/26/2021, which is proper and has been recorded, has overcome such rejection.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot in view of new ground of rejection.
 	Applicant primarily argues that even if Hinoshita is modified to have all of the claim features, such modified cable of Hinoshita would very likely not possess the characteristics impedance of 100±10 Ω.  Examiner would disagree because the 
 	Applicant requests that the Office consider and treat the characteristics impedance feature as a separate and distinct feature.  Examiner would disagree.  While features of an apparatus or system may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78 (Fed. Cir. 1997). “[Apparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469 (Fed. Cir. 1990); see also Roberts v. Ryer, 91 U.S. 150, 157 (1875) (“The inventor of a machine is entitled to the benefit of all the uses to which it can be put, no matter whether he had conceived the idea of the use or not.”).  Moreover, “[w]here, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of [the] claimed product.” In re Best, 562 F.2d 1252, 1255 (CCPA 1977); see also In re King, 801 F.2d 1324, 1327 (Fed. Cir. 1986).
 	Applicant argues that the Hinoshita's cable has dimensions similar to those of sample cable A8 in Table 1 of the original specification.  However, such sample cable A8 does not achieve the claimed characteristics impedance of 100±10 Ω.  
 	Applicant argues that the characteristic impedance of a cable can be greatly affected by various factors including the conductor material, the insulating material, the distance between the conductors, etc.  Examiner agrees.  However, the claimed invention does not call for any of those factors.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ 2d 1057 (Fed. Cir. 1993).
 	Applicant argues that Hinoshita's cable has a filled-jacket sheath and that dashed line 11 in Hinoshita is an imaginary line, pointing to Figures 1 and 2 and paragraph [0047] of Hinoshita.  In contrast, the cable of the present application has 
 	Applicant argues that Grant teaches a conductive shield element 120 in its cable, therefore one skilled in the art would not incorporate the teachings of Grant into the cable of Hinoshita.  Examiner would disagree.  Grant is relied upon solely to support the position of adhering a pair of wires to inner surface of a sheath.  Cable of Hinoshita has NO conductive shield inside or outside of the sheath.
 	Applicant argues that neither Federighi nor Hinoshita discloses or suggests the insulated wires being twisted with each other without being wrenched about the twist axis.  Examiner would disagree.  Hinoshita discloses the insulated wires (15) being twisted with each other forming a twisted pair wire 11.  Hinoshita does not teach, suggest, disclose or show each of the insulated wires being wrenched about the twist axis.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

				Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980. The examiner can normally be reached M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing 










/CHAU N NGUYEN/Primary Examiner, Art Unit 2847